 Case 0:19-cv-61288-UU Document 1 Entered on FLSD Docket 05/22/2019 Page 1 of 10



                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA
                                            BROWARD DIVISION

                                                                          CIVIL ACTION NO.:

     ANDREA VILLEGAS, an individual              )                        COMPLAINT
                                                 )
                 Plaintiff,                      )                        JURY TRIAL DEMAND
                                                 )
     vs.                                         )
                                                 )
     HEALTH TRUST WORKFORCE                      )
     SOLUTIONS, LLC, a foreign limited liability )
     company                                     )
                                                 )
                 Defendant,                      )
     _______________________________________/

                                                       COMPLAINT

             Plaintiff, ANDREA VILLEGAS (“Plaintiff” and/or “Andrea”), by her counsel, sues

   Defendant, HEALTH TRUST WORKFORCE SOLUTIONS, LLC (“Defendant” and/or “Health

   Trust”), and pleads as follows:

                                             NATURE OF THE ACTION

             1.       This is an action under the Pregnancy Discrimination Act of 1978, as incorporated

   into Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e(k) to correct unlawful

   employment practices on the basis of national origin and sex, as well as, to provide appropriate

   relief to Plaintiff. Specifically, Plaintiff alleges that Defendant engaged in unlawful acts which

   included, but were not limited to, discrimination, harassment and retaliatory termination based

   upon the Plaintiff’s race, Hispanic, and sex, female, as manifested by her pregnancy.

                                            JURISDICTION AND VENUE

             2.       Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337,

   1343 and 1345. This action is authorized and instituted pursuant Section 706(f)(1) and (3) of


                                                  AZOY SOCORRO, LLP
2020 Ponce de Leon Boulevard, Suite 1008 | Coral Gables, FL 33134 | T: (305) 340-7542 | F: (305) 418-7438 | E: jose@azoysocorro.com
 Case 0:19-cv-61288-UU Document 1 Entered on FLSD Docket 05/22/2019 Page 2 of 10



   Title VII of the Civil Rights Act of 1964, as amended, 42 U.SC. § 2000e et.seq. and e-5(f)(1) and

   (3) (“Title VII”), Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a, the Pregnancy

   Discrimination Act of 1978 (“PDA”), as incorporated into Title VII of the Civil Rights Act of

   1964, 42 U.S.C. Section 2000e(k) and the Florida Civil Rights Act, Fla. Stat. § 760.01, et seq.

   (2014) (“FCRA”). In addition, this Court has supplemental jurisdiction over Plaintiff’s state law

   claims under 28 U.S.C. § 1367a.

             3.       The employment practices alleged to be unlawful were committed within the

   jurisdiction of the United States District Court for the Southern District of Florida, Broward

   Division.

                                                      THE PARTIES

             4.       At all relevant times, Plaintiff was an adult female resident of Broward County in

   the State of Florida. She was employed by Defendant in Broward County, Florida.

             5.       At all relevant times, Defendant has continuously been a Florida corporation

   registered in Florida as a foreign corporation and doing business in the state of Florida, with its

   principal place of business in the city of Sunrise, Florida and has continuously had at least

   twenty-five (25) employees.

             6.       At all relevant times, Defendant has continuously been an employer engaged in an

   industry affecting commerce within the meaning of sections 701(b), (g) and (h) of Title VII, 42

   S.C. §§ 2000e(b), (g) and (h) and as amended by the PDA and FCRA.

             7.       More than thirty (30) days prior to the institution of this lawsuit, Plaintiff filed a

   charge with the U.S. Equal Employment Opportunity commission (the “Commission”) alleging

   violations of Title VII by Defendant and a notice of right to sue was issued by the Commission

   on February 27, 2019. All conditions precedent to the institution of this lawsuit have been



                                                                2
                                                  AZOY SOCORRO, LLP
2020 Ponce de Leon Boulevard, Suite 1008 | Coral Gables, FL 33134 | T: (305) 340-7542 | F: (305) 418-7438 | E: jose@azoysocorro.com
 Case 0:19-cv-61288-UU Document 1 Entered on FLSD Docket 05/22/2019 Page 3 of 10



   fulfilled. (Copies of the Charge and Notice of Right to sue are attached hereto as composite

   Exhibit “A.”

                                              STATEMENT OF CLAIMS

             8.       Beginning on or about September 13, 2017 and through approximately October

   9th, 2017, Defendant engaged in an unlawful employment practice at its Sunrise, Florida facility,

   in violation of Section 703(a)(1) of Title VII, 42 U.S.C. § 2000e-2(a)(1), by willfully discharging

   Plaintiff on the basis of her race, Hispanic, and sex, female (pregnancy), as more fully set forth

   below.

             9.       On or around September 13, 2017, Defendant hired Plaintiff as a “Program

   Professional” at Defendant’s Sunrise, Florida facility.

             10.      Plaintiff is female of Hispanic race.

             11.      Approximately eight (8) to twelve (12) weeks prior to the date she received her

   offer of employment with the Defendant, Plaintiff learned that she was pregnant.

             12.      On or about September 13th, 2017, Plaintiff notified Defendant of her pregnancy

   immediately upon receipt of Defendant’s offer of employment. Specifically, Plaintiff informed

   Michelle Horbally (“Horbally”) who was employed by Defendant as its Human Resources’

   Corporate Recruiter and who personally extended Defendant’s offer of employment to Plaintiff.

             13.      Plaintiff was not affected by her pregnancy in her ability to perform her job and

   Horbally told Plaintiff not to worry and that her pregnancy would not affect her employment

   upon Plaintiff giving Horbally notice of her pregnancy.

             14.      On or about October 2, 2017, Plaintiff commenced her employment with

   Defendant. On that day Plaintiff asked Horbally if she had made her Direct Supervisor, Sylvia

   Weg Swezy, (“Weg Swezy”) aware of the fact that Plaintiff was pregnant. Horbally replied that



                                                                3
                                                  AZOY SOCORRO, LLP
2020 Ponce de Leon Boulevard, Suite 1008 | Coral Gables, FL 33134 | T: (305) 340-7542 | F: (305) 418-7438 | E: jose@azoysocorro.com
 Case 0:19-cv-61288-UU Document 1 Entered on FLSD Docket 05/22/2019 Page 4 of 10



   she had not and Plaintiff asked Horbally whether she should tell Weg Swezy. At that point

   Horbally instructed Plaintiff not to tell Weg Swezy until the following week.

             15.      Thereafter, without having spoken to Weg Swezy about her pregnancy, Weg

   Swezy began harassing Plaintiff by, inter alia, making inappropriate comments about the

   Plaintiff’s body odor and general hygiene.

             16.      On or about October 6, 2017, Plaintiff contacted Horbally to inquire as to the

   procedure for requesting time off to attend a pre-natal doctor’s appointment she had scheduled in

   the coming weeks. Horbally instructed Plaintiff to speak with Weg Swezy on the coming

   Monday, October 9, 2017 to inform her of her pregnancy and the impending doctor’s visit.

             17.      On or about Monday October, 9, 2017 at 11:00am, Plaintiff informed Weg Swezy

   about her pregnancy and impending doctor’s visit. Weg Swezy confirmed that she had

   knowledge of her pregnancy prior to October 9th, 2017 and told plaintiff that she would need to

   fill out “appropriate forms” to request the time off to go see her doctor.

             18.      On or about October 9, 2017 at 5:00pm, Defendant terminated Plaintiff’s

   employment claiming that Plaintiff had “lied,” “miscommunicated,” and had been

   unprofessional.

             19.      Defendant knew at the time of Plaintiff’s termination that she was pregnant and

   terminated her employment because of her pregnancy.

             20.      Prior to notifying Weg Swezy about her pregnancy, Plaintiff was not informed of

   any issues related to the performance of her job prior to her termination nor had it ever been

   mentioned to Plaintiff that she was “unprofessional” or that Defendant perceived that Plaintiff

   had lied or miscommunicated any information about anything.




                                                                4
                                                  AZOY SOCORRO, LLP
2020 Ponce de Leon Boulevard, Suite 1008 | Coral Gables, FL 33134 | T: (305) 340-7542 | F: (305) 418-7438 | E: jose@azoysocorro.com
 Case 0:19-cv-61288-UU Document 1 Entered on FLSD Docket 05/22/2019 Page 5 of 10



             21.      On or about October 9, 2017, Plaintiff was discharged without warning by Weg

   Swezy. Plaintiff’s discharge occurred just hours after she disclosed to Weg Swezy that she was

   pregnant. Defendant was aware of Plaintiff’s pregnancy at the time Plaintiff was discharged.

             22.      Defendant discharged Plaintiff because of her race, Hispanic, and sex, female, as

   manifested by her pregnancy.

             23.      The effect of the practices complained of above has been to deprive Plaintiff of

   equal employment opportunities and otherwise adversely affect her status as an employee,

   because of her race, Spanish, and sex, female, as manifested in her pregnancy.

             24.      The unlawful employment practices complained of above were done with malice

   or with reckless indifference to the federally protected rights of Plaintiff.

                                          COUNT I
                        VIOLATION OF THE PDA AS AMENDED BY TITLE VII

             25.      Plaintiff realleges and incorporates herein all of the allegations set forth in

   paragraphs 1-24 above as if set forth herein.

             26.      On or about September 13, 2017, Plaintiff notified Defendant of her pregnancy.

             27.      Plaintiff was not affected by her pregnancy in her ability to perform her job

   duties.

             28.      On or about October 9, 2017, Defendant terminated Plaintiff’s employment.

             29.      Defendant knew at the time of Plaintiff’s termination that she was pregnant.

             30.      Defendant discharged Plaintiff because of her sex, female, as manifested by her

   pregnancy.

             31.      The effect of the practices complained of above has been to deprive Plaintiff of

   equal employment opportunities and otherwise adversely affect her status as an employee,

   because of her sex, female, as manifested in her pregnancy.


                                                                5
                                                  AZOY SOCORRO, LLP
2020 Ponce de Leon Boulevard, Suite 1008 | Coral Gables, FL 33134 | T: (305) 340-7542 | F: (305) 418-7438 | E: jose@azoysocorro.com
 Case 0:19-cv-61288-UU Document 1 Entered on FLSD Docket 05/22/2019 Page 6 of 10



             32.      The unlawful employment practices complained of above were done with malice

   or with reckless indifference to the federally protected rights of Plaintiff.

             33.      As a result of Defendants violation, Plaintiff suffered and continues to suffer from

   lost income, lost fringe benefits, expenses incurred in searching for replacement employment,

   and additional education, pain and suffering, mental anguish and emotional distress, and other

   damages permitted by law as more fully set forth in her prayer for relief.

                                             COUNT II
                                RACE DISCRIMINATION UNDER TITLE VII

             34.      Plaintiff realleges and incorporates herein all of the allegations set forth in

   paragraphs 1-33 above as if set forth herein.

             35.      Plaintiff brings this action under 42 U.S.C. Sect. 2000(e), et seq.

             36.      Plaintiff is a member of a protected class in that she is of the Hispanic race.

             37.      Plaintiff is qualified” for work as a “Program Professional.”

             38.      Plaintiff suffered adverse employment actions because of her Hispanic race, as

   discussed supra.

             39.      Non-Hispanic employees of Defendant did not suffer discrimination based on

   race.

             40.      Plaintiff complained of acts of discrimination to Defendant.

             41.      Plaintiff’s discharge was the result of Defendant’s discrimination against Hispanic

   employees.

             42.      Non-Hispanic employees were not made to endure Defendant’s discrimination,

   retaliation, and hostile work environment.

             43.      There is a causal connection between the conduct and the harm suffered and

   discriminatory motive in the hardship suffered. Plaintiff’s ultimate discharge was the result of


                                                                6
                                                  AZOY SOCORRO, LLP
2020 Ponce de Leon Boulevard, Suite 1008 | Coral Gables, FL 33134 | T: (305) 340-7542 | F: (305) 418-7438 | E: jose@azoysocorro.com
 Case 0:19-cv-61288-UU Document 1 Entered on FLSD Docket 05/22/2019 Page 7 of 10



   Defendant’s discriminatory and retaliatory conduct toward Plaintiff on account of her Hispanic

   race.

             44.      As a result of Defendant’s discriminatory conduct, creation of a hostile work

   environment, wrongful termination, and retaliation against Plaintiff, Plaintiff has suffered and

   will continue to suffer lost income, lost fringe benefits, and incurred expenses in searching for

   replacement employment and additional education as well as pain and suffering, mental anguish,

   emotional distress, and other damages permitted by law as more fully set forth in his prayer for

   relief.

                                              COUNT III
                                   RACE DISCRIMINATION UNDER FCRA

             45.      Plaintiff realleges and incorporates herein all of the allegations set forth in

   paragraphs 1-44 above as if set forth herein.

             46.      Plaintiff brings this action under Fla. Stat. 760, et. seq.

             47.      Plaintiff is a member of a protected class in that she is of the Hispanic race.

             48.      Plaintiff is qualified for work as a “Program Professional”

             49.      Plaintiff suffered adverse employment actions because of her Hispanic race, as

   discussed supra.

             50.      Non-Hispanic employees of Defendant did not suffer racial discrimination.

             51.      Plaintiff complained of acts of discrimination to Defendant.

             52.      Plaintiff’s discharge was the result of Defendant’s discrimination against Hispanic

   employees.

             53.      Non-Hispanic employees were not made to endure Defendant’s discrimination,

   retaliation, and hostile work environment.




                                                                7
                                                  AZOY SOCORRO, LLP
2020 Ponce de Leon Boulevard, Suite 1008 | Coral Gables, FL 33134 | T: (305) 340-7542 | F: (305) 418-7438 | E: jose@azoysocorro.com
 Case 0:19-cv-61288-UU Document 1 Entered on FLSD Docket 05/22/2019 Page 8 of 10



             54.      There is a causal connection between the conduct and the harm suffered and

   discriminatory motive in the hardship suffered. Plaintiff’s ultimate discharge was the result of

   Defendant’s discriminatory and retaliatory conduct toward Plaintiff on account of her Hispanic

   race.

             55.      As a result of Defendant’s discriminatory conduct, creation of a hostile work

   environment, wrongful termination, and retaliation against Plaintiff, Plaintiff has suffered and

   will continue to suffer lost income, lost fringe benefits, and expenses incurred in searching for

   replacement employment and additional education as well as pain and suffering, mental anguish,

   emotional distress, and other damages permitted by law as set forth in her prayer for relief.

                                PRAYER FOR RELIEF—COUNTS I, II and III

             Wherefore, Plaintiff, ANDREA VILLEGAS, respectfully request that this Court:

                      A.        Find Defendant’s actions toward Plaintiff to be in violation of her rights

   under the PDA, Title VII, and the FCRA;

                      B.        Grant a permanent injunction enjoining Defendant, its officers, agents,

   servants, employees, attorneys, and all persons in active concert or participation with them, from

   engaging in discrimination against employees on the basis of race and sex, including pregnancy.

                      C.        Order Defendant to institute and carry out policies, practices and programs

   which provide equal employment opportunities for pregnant women, and which eradicate the

   effects of its past and present unlawful employment practices.

                      D.        Order Defendant to make Plaintiff whole by providing appropriate

   backpay with prejudgment interest, in amounts to be determined at trial, and other affirmative

   relief necessary to eradicate the effects of its unlawful employment practices, including but not

   limited to, reinstatement or front pay in lieu thereof, and lost and/or reduced employee benefits.



                                                                8
                                                  AZOY SOCORRO, LLP
2020 Ponce de Leon Boulevard, Suite 1008 | Coral Gables, FL 33134 | T: (305) 340-7542 | F: (305) 418-7438 | E: jose@azoysocorro.com
 Case 0:19-cv-61288-UU Document 1 Entered on FLSD Docket 05/22/2019 Page 9 of 10



                      E.        Order Defendant to make Plaintiff whole by providing compensation for

   past and future pecuniary losses resulting from the unlawful employment practices described

   above, including but not limited to, medical expenses, job search expenses, and any other

   pecuniary losses, in amounts to be determined at trial.

                      F.        Order Defendant to make Plaintiff whole by providing compensation for

   past and future non-pecuniary losses resulting from the unlawful practices complained of above,

   including but not limited to, emotional pain, suffering, inconvenience, loss of enjoyment of life,

   humiliation, loss of self-esteem, and loss of civil rights, in amounts to be determined at trial.

                      G.        Order Defendant to pay Plaintiff punitive damages for its malicious and

   reckless conduct described above, in amounts to be determined at trial.

                      H.        Award Plaintiff her costs of this action, including reasonable attorneys’

   fees under 42 U.S.C.A. § 2000e-5; Fla. Stat. § 760.11 (2004); and 42 U.S.C.A. §§ 12203 and

   12205; and pre-judgment interest, and

                      I.        Grant such further relief as the Court deems necessary and proper in the

   public’s interest.

                                                JURY TRIAL DEMAND

             56. Plaintiff requests a jury trial on all questions of fact raised by this complaint.



             Respectfully submitted this 22nd day of May 2019.




                                                                9
                                                  AZOY SOCORRO, LLP
2020 Ponce de Leon Boulevard, Suite 1008 | Coral Gables, FL 33134 | T: (305) 340-7542 | F: (305) 418-7438 | E: jose@azoysocorro.com
Case 0:19-cv-61288-UU Document 1 Entered on FLSD Docket 05/22/2019 Page 10 of 10



                                                                      Respectfully submitted,

                                                                      AZOY SOCORRO, LLP
                                                                      Attorneys for Plaintiff
                                                                      2020 Ponce de Leon Blvd., Suite 1008
                                                                      Coral Gables, Florida 33134
                                                                      Tel: (305) 340-7542
                                                                      Fax: (305) 418-7438
                                                                      Email: jose@azoysocorro.com

                                                                             /s/ José A. Socorro
                                                                      By: ______________________
                                                                      JOSÉ A. SOCORRO, ESQ.
                                                                      Florida Bar No. 0011675
                                                                      RALPH AZOY, ESQ.
                                                                      Florida Bar No. 92695




                                                               10
                                                  AZOY SOCORRO, LLP
2020 Ponce de Leon Boulevard, Suite 1008 | Coral Gables, FL 33134 | T: (305) 340-7542 | F: (305) 418-7438 | E: jose@azoysocorro.com
